USDC SDNY

DOCUMENT ELECTRONICALLY
FILED

DOC#:

DATE FILED; §~ ¢QQ,¢Z

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANDRE DURHAM,
Plaintiff,

17-Cv-2803 (ALC)

CITY oF NEW YoRK, PoLICE
oFFICER MICHAEL sHoUM, and OPINION AND ORDER
PoLICE oFFICER PATRICK DALY,

Defendants

 

 

ANDREW L. CARTER, JR., United States District Judge:

Plaintiff Andre Durham (hereinafter “Plaintiff’ or “l\/lr. Durham”) brings this action, pro
se, against the City of NeW York and Police Officers Michael Shoum and Patrick Daly1
(collectively, “Defendants”) under 42 U.S.C. § 1983 alleging Equal Protection violations as Well
as violations of the Fourth Amendment, including false arrest and malicious prosecution claims.
l\/lr. Durham also asserts state law defamation, intentional infliction of emotional distress
(“llED”), and negligence claims.

PROCEDURAL HISTORY

Plaintiff initiated this action on April 18, 20l7. ECF Nos. l-2. On June 12, 2017, Plaintiff
Was granted leave to amend his Complaint, Which he filed on .lune 22, 20l7. ECF Nos. 5, 7.
Defendants answered Plaintiffs First Amended Complaint (“FAC”) on November 6, 2017. ECF
No. l9. ln a letter dated December 8, 20l7, Defendants requested a pre-motion conference in

anticipation of a motion to dismiss ECF No. 26. The Court granted Defendants’ request and held

 

1 Defendant Daly is a named Defendant in this case, however at no point does Plaintiff’s FAC include allegations of
personal involvement specific to Officer Daly. See Mojil`t v. Town of Brookfz`eld, 950 F.Zd 880, 886 (Zd Cir. l99l).

coPIEs MAILED

 

a Joint Telephone Conference on January 23, 20182 ECF No. 27. Defendants were granted leave
to file their Motion to Dismiss, which they did, along with supporting documents, on April lO,
2018. ECF No. 34-36. Plaintiff did not respond to Defendants’ Motion to Dismiss. ECF No. 38.
On June 6, 20l8, Plaintiff was Ordered to Show Cause as to why Defendants’ Motion should not
be deemed unopposed ECF No. 38. To date, Plaintiff has failed to respond to Defendants’
Motion. Thus, Defendants’ Motion is deemed unopposed and fully briefed After careful
consideration, Defendants’ Motion to Dismiss is hereby GRANTED.
BACKGROUND3

The Plaintiff alleges that on or near October 2l, 2014, at roughly 10:45 pm, Officer
Shoum approached him on the corner of East 125th Street and LeXington Avenue. FAC p. 4. He
was “. .. standing in a doorway cleaning [his] fingernails with a knife.” Id. Officer Shoum asked
Plaintiff about the knife, and Plaintiff stated that he “use[s] it for work.” Ia’. Mr. Durham alleges
that Officer Shoum “immediately took the knife” and determined that the knife was an illegal
gravity knife. Id. Officer Shoum then proceeded to “searc[h], pat frisk[], [and] strip[] search” Mr.
Durham. Icl. The officers then arrested Mr. Durham. Mr. Durham alleges that he was searched
and arrested “due to the fact that [he is] a black male” and claims that he was racially profiled.
Ia’.

Following a grand jury indictment, Mr. Durham’s case proceeded to trial in the Supreme
Court of the State of New York. See McKinney Decl. EX B, ECF No. 35 (“Certificate of

Disposition”). Ultimately, on July Zl, 2015, Plaintiff was convicted of Criminal Possession of a

 

2 On January 9, 2018, Plaintiff filed a Motion to Effectuate Sei'vice as well as a Motion to Dismiss any and all
motions filed by Defendants. ECF Nos. 28, 29. Both of Plaintiff s motions were denied. ECF Nos. 30, 3 l.

3 When determining whether to dismiss a case, the court accepts as true all factual allegations in the Complaint and
draws all reasonable inferences in a plaintiffs favor. Faber v. Metro Life Ins. Co., F.3d 98, 104 (Zd Cir. 2011).
Pursuant to that standard, this recitation of facts is based on Plaintiffs First Amended Complaint. ECF No. 7.

2

 

Weapon in the Third Degree pursuant to N.Y. Penal Law § 265.02 and sentenced to two to four
years imprisonment See id.
STANDARD OF REVIEW

To withstand a motion to dismiss, a complaint must contain “a short and plain statement
of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint
“need not include detailed factual allegations, but must contain sufficient factual matter to
state a claim to relief that is plausible on its face.” Corona Realzy Holding, LLC, v. T own ofN.
Hempstead, 382 F. App’X 70, 71 (2d Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009)). lncantation of the elements of a cause of action, “supported by mere conclusory
statements,” is not enough to show plausibility. Id. at 72. Further, “a well-pleaded complaint may
proceed even if it appears ‘that a recovery is very remote and unlikely.” Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 556 (2007) (quoting Scheuer v. Rhodes 416 U.S. 232, 236 (1974)).

Taking that standard into consideration, “[a] document filed pro se is to be liberally
construed, and a pro Se complaint, however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers.” Erz`ckson v. Pardus, 551 U.S. 89, 94 (20()7)
(citation omitted). ln particular, “the pleadings of a pro se plaintiff must be read liberally and
should be interpreted to raise the strongest arguments that they suggest.” Graham v. Henderson,
89 F.3d 75, 79 (2d Cir. 1996) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).

DISCUSSION

As stated, Plaintiff alleges multiple violations of his Constitutional rights. See FAC.
Plaintiffs conviction serves as a complete defense to his false arrest and malicious prosecution
claims. See Certificate of Disposition. Additionally, the plain view doctrine serves as a complete

defense to Plaintiff s allegations of a Fourth Amendment violation. Furthermore, Plaintiff has

 

failed to allege facts sufficient to sustain his Equal Protection claim. Finally, due to the dismissal
of all Plaintiffs federal claims, his state law claims fail for lack of jurisdiction

I. Plaintiff’s Conviction Serves as a Complete Defense to Plaintiff’s False Arrest
and Malicious Prosecution Claims

Plaintiff alleges he was falsely arrested on October 21, 2014, in violation of his Fourth
Amendment Rights. See FAC. To state a claim for false arrest under New York law, a plaintiff
must demonstrate that “(l) the defendant intended to confine [the plaintiff], (2) the plaintiff was
conscious of the confinement, (3) the plaintiff did not consent to the confinement, and (4) the
confinement was not otherwise privileged.” 4 Curry v. Cily of Syracuse, 316 F.3d 324, 335
(2003) (quoting Weyant v. Oks),‘, 101 F.3d 845, 853 (2d Cir.1996)). Even if the first three
elements of a false arrest claim are met, “[t]he existence of probable cause5 to arrest constitutes
justification and is a complete defense to an action for false arrest.” Zaniewska v. Cz`ty of New
York, 569 Fed.Apr. 39, 40 (2d Cir. 2014) (internal quotations omitted). A conviction following
an arrest is “conclusive evidence of probable cause.” sz`th v. Cily of New York, 2013 WL
6158485, *3 (S.D.N.Y. Nov. 25, 2013) (quoting Weyant, 101 F.3d at 852). ln regards to a § 1983
malicious prosecution claim, a plaintiff “must establish termination of the prosecution in his
favor in accordance with applicable state law.” Lynch v. Sujj’olk Counly Police Dept., ]nc., 348
Fed.Apr. 672, 674 (2d Cir. 2009) (quoting Hygh v. Jacobs, 961 F.2d 359, 367-68 (2d Cir.
1992)); See also Heck v. Humphrey, 512 U.S. 477, 484 (1994) (“This requirement avoids parallel

litigation over the issues of probable cause and guilt and it precludes the possibility of the

 

4 A claim for false arrest under 42 U.S.C. § 1983 is substantially the same as a claim for false arrest under New York
law. See Zaniewska v. Ciz‘y of New York, 569 Fed.Appx. 39, 40 (2d Cir. 2014) (quoting Weyam v. Okst, 101 F.3d
845, 852 (2d Cir.1996)).

5 “Probable cause exists where the facts and circumstances within [the officers’] knowledge and of which they
had reasonably trustworthy information are sufficient in themselves to warrant a [person] of reasonable caution in
the belief that an offense has been or is being committed by the person to be arrested.” Dimaway v. New York, 442
U.S. 200, n. 9 (1979) (quoting Brinegar v. Um'ted States, 338 U.S. 160, 175-76 (1949) (internal quotations omitted).

4

 

claimant succeeding in the tort action after having been convicted in the underlying criminal
prosecution ...”).

Here, the FAC states that Plaintiff was “. . .standing in a doorway cleaning [his] fingernails
with a knife.” FAC p. 4. The Officers saw Mr. Durham with the knife, and began questioning
him. Ia’. The Officers believed that the knife was a gravity knife, which would constitute a
violation of New York law. Ia’; N.Y. Penal Law § 265.02. After initial discussions and a search
of his person, the Officers arrested Mr. Durham. Id. Following his arrest, Mr. Durham’s case
proceeded to trial and he was ultimately convicted of Criminal Possession of a Weapon in the
Third Degree pursuant to N.Y. Penal Law § 265.02. See Certificate of Disposition. As stated, the
conviction is “conclusive evidence of probable cause,” and thus serves as a complete defense to
Mr. Durham’s false arrest claim. sz'th, 2013 WL 6158485, at *3; see Certificate of Disposition.
Furthermore, Plaintiff cites to no evidence indicating that the prosecution has been terminated in
his favor. See Certificate of Disposition. Rather, Plaintiff was convicted, and that conviction still
stands. See id. Mr. Durham’s conviction is a complete defense to both his false arrest and
malicious prosecution claims. Thus, Plaintiffs false arrest and malicious prosecution claims are
dismissed

II. The Plain View Doctrine Serves as a Complete Defense to Plaintiff’s Fourth
Amendment Claims

Plaintiff alleges that his Fourth Amendment rights were violated as a result of the search
and seizure performed by Officer Shoum on the evening of October 21, 2014. See FAC. The
Fourth Amendment protects “[t]he right of the people to be secure in their persons, houses,
papers, and effects, against unreasonable searches and seizures...” U.S. Const. amend IV. “No
right is held more sacred . .than the right of every individual to the possession and control of his

own person, free from all restraint or interference of others, unless by clear and unquestionable

 

authority of law.” Terry v. Ohio, 392 U.S. 1, 9 (1968) (internal citations omitted). ln general, to
avoid violating a citizen’s Fourth Amendment rights, law enforcement officers must obtain a
warrant or prior judicial authorization before conducting a search or seizure. Terry, 392 U.S. at
20; see Costello v. Um'ted States, 365 U.S. 265, 280 (1961). However, “[a] well recognized
exception to this warrant process is the so-called “plain view” doctrine.” U.S. v. Cruz, 314
F.Supp.2d 321, 329 (S.D.N.Y. 2004). ln essence, the “plain view” doctrine indicates that “what a
person knowingly exposes to the public through an open door or window does not receive Fourth
Amendment protection.” Borg v. T own of Wesport, 685 Fed.Appx. 10, 11 (2d Cir. 2017) (citing
Unitea’ States v. Davis, 326 F.3d 361, 365 (2d Cir. 2003)).

Here, Plaintiff's FAC indicates that he was standing in a doorway, visible to the public,
cleaning his fingernails with a knife. FAC p. 4. The Officers saw him in the doorway “cleaning
[his] fingernails with a knife,” immediately seized the knife, and then proceeded to search and
pat down Mr. Durham. Id. There is no indication that the officers had a warrant, but under the
plain view doctrine, no warrant was needed See Borg, 685 Fed.Appx at 11. Mr. Durham
exposed the knife in an open doorway, and thus did not have Fourth Amendment protections as
they relate to the knife. See FAC. Due to the applicability of the plain view doctrine, Plaintiff’ s
Fourth Amendment claim is dismissed

III. Plaintiff has Failed t0 State a Claim for Which Relief can be Granted Regarding
His Equal Protection Claim

Plaintiff alleges that the sole motivation of the arresting officers was his race ~ a violation
of his Equal Protection under the Fifth and Fourteenth Amendments. FAC p. 5. The animating
principle behind the Equal Protection Clauses is that all persons similarly situated should be
treated alike. See U.S. Const. amends. X, XIV; Brown v. Cily ofOneontcz, 221 F.3d 329, 336-337

(2d Cir. 2000) (citing Cily ofCleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439 (1985)).

 

The Equal Protection doctrine “prohibits intentional discrimination on the basis of race, but not
government action that merely has a disproportionate racial impact.” F loyd v. City of New York,
959 F.Supp.2d 540, 570 (S.D.N.Y. 2013) (quoting Washl`ngton v. Davis, 426 U.S. 229, 239-240
(1976)). Courts have indicated that there are numerous ways for a plaintiff to plead intentional
discrimination, including selective enforcement of laws and demonstrating that a facially neutral
law has been applied in a discriminatory manner.6 Dz'esel v. T own ofLewisboro, 232 F.3d 92,
103 (2d Cir. 2000); Brown v. City of Oneonta, 221 F.3d 329, 337 (2d Cir. 1999). To establish an
Equal Protection violation via selective enforcement, a plaintiff must demonstrate that “(1) the
person, compared to others similarly situated, was selectively treated; and (2) that such selective
treatment was based on impermissible considerations such as race. . .” Clay v. Cily ofNew York,
2016 WL 5115497, *6 (S.D.N.Y. Sept. 9, 2016) (quoting Lz`sa ’s Parly City v. Town ofHenrietta,
185 F.3d 12, 16 (2d Cir. 1999)). To demonstrate that a facially neutral law has been applied in a
discriminatory manner, a plaintiff must demonstrate that “the defendants’ actions had a
discriminatory effect and were motivated by a discriminatory purpose.” Floyd, 959 F.Supp.2d at
661.

Here, Mr. Durham has failed to demonstrate any intent or purpose of Defendants “to
discriminate based on race ...” Clay, 2016 WL 5115497, at *6. Plaintiff’s arguments are
conclusory, and he provides no evidence of others similarly situated See FAC. Plaintiff has not
alleged any specific facts to support a conclusion that his arrest and subsequent conviction was
animated by race. Further, Mr. Durham points to no discriminatory policy of the New York

Police Department or the City of New York. See id. There is nothing in the FAC that could lead

 

6 Generally, an Equal Protection violation can be established by showing (1) "a law that expressly classifies on the
basis of race," (2) "a facially neutral law or policy that has been applied in an unlawfully discriminatory manner," or
(3) "a facially neutral [law or] policy that has an adverse effect and that was motivated by discriminatory animus."
Brown v. City ofOneonta, 221 F.3d 329, 337 (2d Cir. 1999).

7

 

one to conclude that a discriminatory purpose motivated the Officers in this case. [d. Plaintiff
alleges that when the Officers approached him, they wanted to know about the knife being used
in plain sight “immediately.” FAC p. 4. Plaintiffs allegations themselves indicate that the
Officers were drawn to potentially illegal activity being carried out in plain si ght, rather than
racial animus or discriminatory policies. Thus, Plaintiff’ s Equal Protection claims are dismissed

IV. Plaintiff has Failed to Sufficiently Allege Facts that Support a Claim for
Municipal Liability

Local governing bodies can be sued directly under 42 U.S.C. § 1983 when a complaint
alleges unconstitutional action implemented from “a policy statement, ordinance, regulation, or
decision officially adopted and promulgated by that body’s officers.” Monell v. Dep "t of Soc.
Servs. of New York, 436 U.S. 658, 690 (1978). However, liability does not exist “solely because
[a municipality] employs a tortfeasor.” Id. at 691. Thus, when a plaintiff alleges municipal
liability under § 1983, “he must plausibly allege that the violation of his constitutional rights was
caused by an official policy or custom of the municipality.” Bennett v. City of New York, 425
Fed.Appx. 79, 81 (2d Cir. 2011) (citing Zahra v. Town ofSouthold, 48 F.3d 674, 685 (2d Cir.
1995)).

Here, Plaintiff’s FAC is void of any substantive allegations that his constitutional rights
were violated due to a policy or practice of the New York City Police Department. See FAC pp.
4-5. Mr. Durham does not allege or even indicate that Defendants were furthering a policy or
custom in effecting the search and arrest. See FAC. Plaintiff has failed to meet the standard
required to hold a municipality liable, and thus Plaintiffs claims are dismissed against the City

of New York in their entirety.

 

V. Plaintiff’s Remaining Claims are Dismissed for Lack of Subject Matter
Jurisdiction

In addition to Mr. Durham’s federal claims, he also asserts state law defamation, IIED,
and negligence claims. See FAC. However, as indicated above, all of Plaintiff s Federal claims
have been dismissed as to all Defendants. This Court no longerhas federal question jurisdiction
under 28 U.S.C. § 1331, as the disposition of this case no longer arises from a federally created
cause of action nor “depends on resolution of a substantial question of federal law.” Empire
Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006) (citation omitted). Therefore,
Plaintiff’s remaining state law claims are dismissed

CONCLUSION
For the reasons stated above, Defendants’ Motion to Dismiss is hereby GRANTED as to

all Defendants.

SO ORDERED.
Dated: March 22, 2018

New York, New York - v l
U;’M/}WA/ 7 &&_ 0 _`

'HoN. ANDREW L. CARTER, JR. //
United States District Judge

 

